DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the prior art of record fails to teach and/or suggest a system comprising, in combination with the other recited elements, an acoustic exciter, a compliant material applied to the acoustic exciter to configure the acoustic exciter for triggering acoustic excitation of at least part of a substrate, especially wherein the system is configured for triggering the acoustic excitation by towing or dragging at least the acoustic exciter relative to the substrate.
With regards to claim 6, the prior art of record fails to teach and/or suggest a system comprising, in combination with the other recited elements, an acoustic exciter, a compliant material applied to the acoustic exciter to configure the acoustic exciter for triggering acoustic excitation of at least part of a substrate, especially wherein the compliant material includes a spring in contact with the acoustic exciter.
With regards to claim 22, the prior art of record fails to teach and/or suggest a system comprising, in combination with the other recited elements, means for triggering acoustic excitation of at least part of a substrate, a compliant material applied to the excitation means, especially wherein the system is configured for triggering the acoustic excitation by towing or dragging at least the means relative to the substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855